Title: New York Ratifying Convention. Notes on Debates, [27 June 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 27, 1788]
            
              
                Mel Smith
                Powers ought to be precisely defined—
              
              
                Peculiarly so in a government of the particular kind.
              
              
                Ought to rest as well for operation as organisation—
              
              
                Harmony.
              
              
                Money necessary to existence of both—
              
              
                Interference or clashing of power—
              
              
                And one must fall a sacrifice to the other.
              
              
                No limitation to discretion of legislature—
              
              
                State Governments & G Government have concurrent
              
              
                jurisdiction in all cases but imposts Tonage Poundage.—
              
              
                
              
              
                In all cases of intereference as the laws of the US. are supreme they must prevail—
              
              
                Every government finds use for all the money it can raise—
              
              
                Conveniency of the People will suffer them to pay—
              
              
                Two sets of Supervisors—&c
              
              
                Two sets of Courts—
              
              
                Plantation
              
              
                Which side will prevail—
              


                
                    
                      Exclusive possession of
                      impost
                    
                    force
                  

So long as attachment lasts the state Gov. cannot be destroyed—
No example of a republican Government of similar extent
Same authorities declare that governments over very great extent must be despotic.
Provide a system which could superintend taxation throughout this extensive Country—
Turkish dominions
Proper representation
Astonishing that we have done so well—
G. U Netherlands
Can any government calculate upon collecting all their taxes—.
Requisitions—
Improvement of the Country
Diversity between the Counties—

Williams    Electors Germany
Sophistical Constructions of men who may be interested in betraying the liberties of the people & erecting themselves on the liberties of the people—

Either that the people will be doubly taxed—or state governments destroyed—
Engl:     marriages & deaths—light

